Citation Nr: 0523197	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the residuals of a left 
knee injury, loss of balance, poor memory due to a damaged 
lymphatic nerve, a hernia, a hearing disorder, poor eyesight, 
the residuals of a back injury, a shoulder disability, a 
liver disability, and a kidney disability. 



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Manila, Philippines, regional office (RO) of the Department 
of Veterans Affairs (VA).  This decision denied entitlement 
to service connection for each of the disabilities currently 
on appeal, as well as entitlement to service connection for 
loss of a tooth.  The veteran submitted a notice of 
disagreement with each of these decisions in August 2003, 
although he added that he was not appealing the loss of tooth 
claim.  A Statement of the Case was issued in October 2003, 
and a Substantive Appeal was received in December 2003.  

The veteran was a afforded a videoconference hearing before 
the undersigned Acting Veterans Law Judge in January 2005.  
Additional evidence was submitted at that time, accompanied 
with a waiver of RO review.  The case is now ready for review 
by the Board.  


FINDINGS OF FACT

1.  The medical evidence is negative for any current 
disability involving the left knee, back, or shoulder.  

2.  The service medical records are negative for evidence of 
loss of balance, memory loss, or an injury or disease to 
which these symptoms could be attributed; any disability 
manifested by loss of balance or memory loss began nearly two 
years after discharge from service when the veteran sustained 
a head trauma as a Merchant Marine, and there is no competent 
medical evidence that attributes his current complaints to 
active service. 

3.  The service medical records are negative for a hernia, 
and there is no competent medical evidence that relates the 
veteran's hernia to active service.  

4.  There is no evidence of a kidney disability during 
service, and no diagnosis of a current kidney disability.  

5.  There is no evidence of a liver disability during 
service; there is no competent medical opinion that relates 
any possible current liver disability to active service.  

6.  The veteran's astigmatism, and bilateral presbyopia is 
not a disability within the meaning of VA regulations; dry 
eyes were not shown in service or until many years 
thereafter, and there is no medical opinion that relates dry 
eyes to active service.  

7.  Hearing loss was not shown in service or until many years 
after discharge from service; there is no competent medical 
opinion that relates the veteran's current hearing loss to 
active service. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee 
disability is denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

2.  Entitlement to service connection for loss of balance is 
denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Entitlement to service connection for memory loss damage 
is denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Entitlement to service connection for a hernia is denied.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  Entitlement to service connection for a hearing disorder 
is denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2004).  

6.  Entitlement to service connection for poor eyesight is 
denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004); VA Manual M21-1, Part VI, Chap. 11, Subchapter II, 
para. 11.07. 

7.  Entitlement to service connection for a back disability 
is denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

8.  Entitlement to service connection for a shoulder 
disability is denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

9.  Entitlement to service connection for a liver disability 
is denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

10. Entitlement to service connection for a kidney disability 
is denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II). In Pelegrini II, the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A) and 
Quartuccio, that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, under 38 C.F.R. § 3.159(b).  In Pelegrini II, the 
Court clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.

In this case, the veteran's claim was received in September 
2000.  He was mailed a letter with information regarding the 
VCAA in July 2001.  This letter notified him of the evidence 
necessary to substantiate a claim for service connection.  
The veteran was also notified what portion of this evidence 
VA would seek to provide, and what portion the veteran was 
expected to provide.  

The veteran received a second VCAA letter in May 2004.  This 
letter again notified him of the evidence necessary to 
substantiate a claim for service connection, of what evidence 
VA would seek to provide, and what evidence the veteran was 
expected to provide.  In addition, the second page of the 
letter notified the veteran of the fourth required element by 
explicitly telling him to submit any evidence in his 
possession that pertained to his claims.  

The first three elements of the required VCAA notification 
were received prior to the initial RO decision.  Although the 
fourth element was not received until after the RO decision 
on appeal, the Board notes that the veteran has had over a 
year to submit additional evidence.  In fact, he submitted 
additional evidence at the January 2005 hearing, and included 
a waiver of review by the RO.  The Board will review the 
veteran's claim on a de novo basis, based on all the evidence 
of record.  Therefore, it would not result in any prejudice 
to the veteran to proceed with appellate consideration of his 
claims at this time.  

The Board further finds that the duty to assist the veteran 
has been completed.  His service medical records have been 
obtained.  The veteran submitted authorizations to obtain 
records from several hospitals in September 2001.  The RO 
contacted the veteran and requested that he provide the 
addresses for these hospitals, but there is no indication 
that the veteran replied to this request.  Nevertheless, the 
RO has obtained all records from the Social Security 
Administration (SSA), and these include records from the 
hospitals listed by the veteran in September 2001.  The 
veteran was afforded a VA examination in conjunction with his 
claims in October 2001, which included specialized 
examinations for his hearing, vision, and neurological 
claims.  He testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2005.  The 
veteran was also given the opportunity to submit additional 
evidence in conjunction with this claim, and has done so.  
Therefore, the Board finds that the duty to assist has been 
met.  

At this juncture, the Board notes that the veteran's claims 
folder was not reviewed by the October 2002 VA examiners.  
However, the Board finds that given the facts in each claim, 
this does not prejudice the veteran's claim in any way.  As 
will be discussed below, several of the veteran's claims are 
denied on the basis that there is no evidence of a current 
disability on the October 2002 examination, and his poor 
eyesight is not considered to be a disability within the 
meaning of VA regulations.  A review of the medical history 
for these claims would be of no advantage to the veteran.  As 
for the other disabilities, they are attributed to traumas 
and injuries in service that are not verified in the service 
medical records, and are contradicted by post service medical 
records.  A VA examiner would not be able to offer a valid 
opinion that attributes the veteran's current disabilities to 
these unverified events in service.  Therefore, as there is 
no possible benefit to the veteran of an additional 
examination with the claims folder, and no prejudice to him 
to continue with a review of his claims, the Board will 
proceed to consider the veteran's claims on the merits.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran claims that he has developed ten different 
disabilities as a result of active service.  He believes that 
most of his disabilities are the result of repeated beatings 
at the hands of a drill instructor during basic training, 
which included blows to his ears and pokes to his eyes.  The 
veteran attributes his hernia and his back and shoulder 
disabilities to lifting heavy bags of food while performing 
kitchen patrol duties.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If certain disabilities including arthritis or organic 
diseases of the nervous system such as hearing loss become 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of these disabilities during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Background

The Board notes that portions of the evidence apply to all 
ten of the veteran's claims.  Therefore, in the interests of 
economy, this evidence will be discussed together.  

September 1966 private medical records show that the veteran 
was found to have chronic undifferentiated schizophrenic 
reaction with paranoid features. 

The service medical records are completely negative for any 
evidence of injury or treatment during the veteran's four 
months of active service.  The May 1968 entrance examination 
was completely normal.  The service medical records are also 
negative for any treatment for the residuals of a beating, or 
for any other cuts, bruises, or injuries that would possibly 
be associated with such an incident.  The record does show 
that a Medical Board found the veteran to have chronic 
schizophrenia, and recommended that he be discharged by 
reason of unsuitability for service.  The veteran was 
discharged on this basis.  He was afforded a medical 
examination prior to discharge in August 1968.  This 
examination was negative for all claimed disabilities.  

Post discharge medical records indicate that the veteran 
joined the Merchant Marine, and that he sustained a head 
trauma with contusions in an assault in February 1970.  
Hospital records through 1988 show that the veteran was 
treated repeatedly for a disorder variously diagnosed as 
either schizophrenia, post-traumatic personality changes 
without evidence of psychosis, or organic personality 
syndrome.  The only traumatic injury described by the veteran 
in these records was the beating received during his stint in 
the Merchant Marine.  Records received from the SSA from as 
recent as March 1988 show that the veteran continued to 
describe the beating he sustained in the Merchant Marine, 
without mention of any attacks during active service.  An 
undated SSA report completed sometime after 1983 shows that 
the veteran wrote that his injury first bothered him in 1970, 
at which time he had sustained a severe beating in the 
Merchant Marine. 

The earliest evidence offered to show that the veteran 
sustained any injuries as a result of physical attacks during 
active service is a January 1992 affidavit.  The veteran 
swore that his drill instructor had struck him with his fists 
about the upper body and face, and poked him in the eyes.  In 
addition, the drill instructor had placed a galvanized pail 
over his head and beat on the pail for several minutes.  
Finally, the veteran swore that he had been placed on kitchen 
patrol duty in which he had been forced to lift heavy 
objects, which resulted in the development of a back 
disability, left knee disability, and a hernia.  The veteran 
essentially repeated these contentions at the January 2005 
hearing. 

The Board will next proceed to examine the veteran's claims 
on a more specific basis.  

Left Knee, Back, Shoulder

As noted above, the service medical records are negative for 
complaints regarding or treatment of the left knee, the back, 
and the shoulder, and they do not contain a diagnosis of a 
disability of the left knee, back, or shoulder.  The August 
1968 discharge examination found that the musculoskeletal 
system was normal. 

The veteran was afforded a VA examination in October 2002.  
The musculoskeletal examination was negative for any 
disability.  The examiner did not include a diagnosis of a 
left knee, back, or shoulder disability.  

The Board finds that entitlement to service connection for 
disabilities of the left knee, back, or shoulder is not 
warranted.  The service medical records are negative for any 
evidence of such a disability, and there is no medical 
evidence that the veteran currently has such a disability.  
The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

Therefore, as the evidence does not show that the veteran 
currently has a claimed left knee, back, or shoulder 
disability, these claims are not merited.  

Loss of Balance, Memory Loss due to Lymphatic Nerve

The service medical records are negative for complaints or 
diagnoses regarding loss of balance or memory loss due to a 
lymphatic nerve injury.  

An October 1970 private neurological examination was normal. 

Private medical records from February 1971 show that the 
veteran had been hospitalized in February 1970 following a 
head injury.  A neurological examination conducted at that 
time was negative, but the veteran had numerous complaints, 
including loss of balance.  The veteran was noted to have 
delusions, and the diagnosis was schizophrenia.  Other 
private medical records during this period include complaints 
of memory loss.  The diagnoses were schizophrenia and organic 
personality syndrome.  

March 1983 records show that the veteran's symptoms include a 
severe memory deficit.  The diagnosis was schizophrenia.  

A June 2001 SSA examination notes that the veteran's symptoms 
include memory loss.  The examiner reported that the veteran 
related that he had been attacked by a drill instructor 
during service, and had sustained loss of consciousness and 
required hospitalization.  The veteran said that he began to 
suffer cognitive disturbances, including memory loss, after 
this attack.  The diagnosis was organic mental disorder.  

The veteran underwent VA examinations in October 2002.  He 
was reported to have been hospitalized for injury sustained 
during service in public hospitals in New York, San 
Francisco, and New Orleans.  He did not have any gait 
disturbances.  On neurological examination, the claims folder 
was not available for review.  The veteran was reported to 
have been hit in the head with a rifle butt in 1968.  There 
had been two mild seizures a month since that time.  
Following the examination, the diagnosis was seizure 
disorder, by history.  

The Board finds that entitlement to service connection for 
loss of balance and for memory loss due to lymphatic nerve 
damage is not demonstrated by the evidence.  Neither of these 
disabilities was noted during active service.  The record 
indicates that the veteran first experienced these symptoms 
following a head trauma sustained after discharge while in 
the Merchant Marine in 1970.  There is no independent 
evidence to corroborate the veteran's sworn statement that he 
was beaten during active service.  The Board finds the fact 
that the veteran failed to report this trauma to treating 
physicians for over 20 years after discharge, but repeatedly 
attributed his problems to a beating in the Merchant Marine 
to be compelling.  The Board notes that the June 2001 SSA 
examiner relates that the history of a head trauma in service 
was obtained directly from the veteran, and that as the 
October 2002 examiner did not review the veteran's claims 
folder, the history obtained at that time was also from the 
veteran.  The October 2002 examiners state that the veteran's 
hospitalizations in New York, San Francisco, and New Orleans 
were due to injuries in service, when in fact those records 
clearly state the veteran was hospitalized for traumas 
sustained after service in the Merchant Marine.  The October 
2002 examiners did not offer a specific opinion, and any 
inference that the veteran's current complaints are related 
to a trauma in service is of no consequence, as an opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993), see 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, as there is no evidence during service of a loss 
of balance or memory loss due to lymphatic nerve damage, and 
no medical evidence of a relationship between these 
disabilities and active service, the veteran's claim is 
without merit. 

Hernia

The service medical records are negative for a hernia.  The 
examination of the abdomen and viscera, including hernia 
examination, was normal.  

March 1983 psychiatric records include a history of a hernia 
operation.  

An abdominal tomography conducted in August 1986 was 
negative. 

In a February 1988 private examination conducted for the SSA, 
the veteran complained of right sided pain in the abdomen for 
many years, which had now moved to the right upper quadrant.  
His past surgical history was negative except for an 
appendectomy.  

At the October 2002 VA examination, the veteran had a 
positive history for a bilateral hernia in the 1970s, with 
surgeries in 1971, 1972, and 1996.  On examination, the 
veteran had a right inguinal hernia that was reducible and 
operable.  He had a history of hernia repairs for recurrent 
hernias.  

Private medical records dated January 2005 indicate that the 
veteran had recently undergone surgery for a right inguinal 
hernia.  

The Board finds that entitlement to service connection for 
hernias is not warranted.  The service medical records are 
negative for evidence of a hernia, and the August 1968 
discharge examination found the veteran to be normal in this 
regard.  There is also no mention of complaints or injuries 
due to heavy lifting.  There is some conflicting evidence of 
just when the veteran initially developed a hernia, as the 
February 1988 private examination stated the veteran's only 
surgery was an appendectomy, while the October 2002 
examination relates a history of surgeries n 1971 and 1972, 
as well as 1996.  Even when interpreted in the light most 
favorable to the veteran, the earliest evidence of a hernia 
is dated three years after discharge from service.  While the 
veteran may sincerely believe his hernia is due to active 
service, he is not a physician, and is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  There is 
no evidence of a competent opinion or medical nexus between 
the veteran's hernia and active service, and service 
connection for hernia is not established.  

Liver and Kidney

The service medical records do not show any complaints, 
treatment, or diagnoses regarding the liver or kidneys.  

A January 1986 SSA form shows that the veteran claimed to 
have hepatitis. 

August 1986 and September 1986 private medical records show 
that the veteran began to be seen in July 1986 for complaints 
of right-sided abdominal pain for the past two years.  He had 
recently been told that he had hepatitis.  The veteran was 
noted to have traveled all over the world as a member of the 
Merchant Marine from 1968 to 1970, and to have had sexual 
contacts in many places.  On examination, the liver was not 
enlarged.  A computed tomography scan of his liver was also 
normal.  The examiner believed that the veteran probably had 
chronic persistent hepatitis, probably of the non-A, non-B 
variety.  

A February 1988 evaluation completed for the SSA noted that a 
liver spleen scan was normal.  The veteran's liver enzymes 
began to drop, but an infectious disease consultation felt it 
was nothing to be overly concerned about.  It was believed 
that the veteran possibly had low grade non-A and non-B 
hepatitis, although his hepatitis serology was negative.  

At the October 2002 VA examination, there was no evidence or 
diagnosis of a kidney or liver disability.  The diagnoses 
included previous hepatitis infection.  However, further 
testing showed that a hepatic panel was normal, and ALT was 
within the normal range. 

January 2005 private medical records show that the veteran 
had been seen for follow up of chronic hepatitis B.  

The Board finds that entitlement to service connection for a 
kidney disability is not warranted.  There is no evidence of 
a kidney disability in service, and no evidence of a current 
kidney disability.  Entitlement to service connection for a 
kidney disorder has not been demonstrated.  

The Board further finds that entitlement to service 
connection for a liver disorder is not shown.  Although the 
October 2002 VA examination was negative for current findings 
of hepatitis, the post service medical records indicate that 
the veteran has received treatment for possible hepatitis 
since at least 1986.  However, there is no evidence of a 
liver disability in active service, and no evidence of 
hepatitis during service, or until many years thereafter.  
More to the point, there is no medical evidence that any 
possible hepatitis has resulted in a chronic liver 
disability.  While the veteran may honestly believe that he 
has a current liver disability due to service, the veteran is 
not a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As there is no evidence of a 
kidney disability in service, and no evidence of a current 
kidney disability, entitlement to service connection for a 
kidney disorder is not warranted.  

Eyesight

The service medical records indicate that the veteran had 
20/20 vision bilaterally both on entrance to active service 
and at discharge.  

The report of a February 1970 X-ray study indicates that the 
veteran had sustained a trauma to the left side of the head 
and face two weeks previously, and was complaining of blurred 
vision.  The study found no gross abnormality of the orbit.  
Additional February 1970 records indicate that the right eye 
had vision of 20/50, and the left eye had vision of 20/70.  

The veteran underwent a VA eye examination in October 2002.  
His right eye had uncorrected vision of 20/80, which was 
correctable to 20/50.  His left eye had uncorrected vision of 
20/200, which was correctable to 20/40.  The diagnoses 
included dry eye, astigmatism, and bilateral presbyopia.  

Entitlement to service connection for poor eyesight is not 
established.  The service medical records show that the 
veteran had 20/20 vision bilaterally for his entire period of 
service, without complaints of dry eyes.  His first 
complaints regarding his vision were made after discharge and 
were related to head traumas sustained in February 1970.  The 
current VA examination shows that the veteran's vision has 
worsened, and includes diagnoses of astigmatism and bilateral 
presbyopia.  The examiner did not relate the veteran's dry 
eyes to active service.  Furthermore, service connection for 
astigmatism with presbyopia, a refractive error of the eye, 
cannot be granted in this case because this is one of the 
specific conditions that VA does not grant service connection 
for, as it is not considered a disability for VA purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, 
Chap. 11, Subchapter II, para. 11.07; McNeely v. Principi, 3 
Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 
522 (1991).  

Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established unless hearing status meets pure 
tone and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records show that the veteran's 
hearing was normal upon discharge from active service.  

The October 2002 VA hearing examination stated that the 
veteran complained of recurrent ear pain and difficulty 
hearing since he was punched in the ears in 1968.  He did not 
have a history of military, occupational, or recreational 
noise exposure.  The audiological evaluation revealed that 
the veteran had hearing loss as defined by the criteria of 
38 C.F.R. § 3.385.  The diagnosis was mild sensorineural 
bilateral hearing loss, bilateral, and bilateral tinnitus.  

The Board finds that entitlement to service connection for 
hearing loss is not warranted.  The evidence is negative for 
hearing loss during service, or until many years after 
discharge from service.  The initial evidence of hearing loss 
is the October 2002 VA examination.  Although this 
examination noted the history of an alleged head trauma 
during service, the examiner did not express an opinion 
relating the veteran's current hearing loss to active 
service.  The Board notes again that while the veteran may 
sincerely believe his hearing loss is due to active service, 
the veteran is not qualified to express a medical opinion as 
to such a relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).   Therefore, without evidence of 
acoustic trauma or hearing loss in service, and without 
evidence of a medical opinion that relates the veteran's 
current hearing loss to service, service connection may not 
be awarded for this disability.  38 U.S.C.A. § 1110.  


ORDER

Entitlement to service connection for the residuals of a left 
knee injury, loss of balance, poor memory due to a damaged 
lymphatic nerve, a hernia, a hearing disorder, poor eyesight, 
the residuals of a back injury, a shoulder disability, a 
liver disability, and a kidney disability is denied. 



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


